Nicholson, C. J.,
delivered, the opinion of the court:
This was a motion against a constable before' a justice of the peace for failure to return an execution. Notice was given to the constable and judgment rendered by the justice of the peace against the constable and his sureties. Afterwards the sureties, Nolan & Gorman, petitioned for writs of certiorari and supersedeas, alleging that the judgment against them was erroneous and void because they had not executed the bond as sureties of the constable. In the circuit court the sureties filed pleas of non est factum to the bond, which were submitted to a jury, who found against the pleas. Thereupon the circuit court gave judgment against the sureties, from which they appealed to this court.
At a former term of this court objection was taten to the judgment rendered by the justice of the peace on motion, because it was not sufficiently full and formal in its recitals to constitute a valid judgment on a summary proceeding. It was suggested to the court that the justice of the peace had not returned into the circuit court the proper judgment, and that the real judgment rendered was in all respects full and formal.
The court thereupon remanded the cause that the" real judgment of the justice of the peace might he supplied and sent to this court. This omission has been supplied, and it now appears that the judgment actually rendered by the justice of the peace was in every respect full and formal.
The proof on which this judgment was supplied in the circuit court is direct and explicit as to the formal judgment, having been signed and adopted by tbe justice of the *580peace as bis judgment in thé case. Upon this state of the record, as now presented, there was no' error in the judgment rendered by the circuit court, and the same is affirmed.